Citation Nr: 1613675	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  10-02 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether the character of the appellant's discharge is a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The appellant served on active duty in the United States Army from September 1971 to February 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2008 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In a December 2008 rating decision, the RO determined that the appellant was not insane at the time he committed an offense that led to his discharge from service.  In a December 2008 administrative decision, the RO determined that the character of the appellant's discharge was a bar to VA benefits.  In that administrative decision, the RO also determined that the entire period of the appellant's service, from September 1971 to February 1976, is to be considered one period of service, rather than separate periods from September 1971 to June 1973 and from June 1973 to February 1976.  The issue as it is listed on the title page of the instant document encompasses all of these determinations.    

In May 2013, the appellant testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The Board reopened the claim and remanded the appeal for further development in November 2013.

The appellant's claim in June 2008 that resulted in the current appeal was a claim for service connection for a psychiatric disability, as well as for non-service-connected pension benefits.  As a result of the partial grant in this decision, the appellant has established status as a "veteran," and, accordingly, the underlying claims must be developed and addressed on the merits.  However, the issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claims, and they are referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  On September 16, 1971, the appellant commenced active duty (with a commitment of 3 years of active duty).  This enlistment continued until an honorable discharge on June 17, 1973, and such intervening honorable discharge was given for the sole purpose of reenlistment (he was not eligible for complete separation on that date).  He then reenlisted (for 4 years of active duty) on June 18, 1973.  He thereafter continued on active duty until February 23, 1976, when he was given an other than honorable discharge.

2.  If the appellant did not have the intervening discharge to reenlist, his 3 year active duty commitment which started on September 16, 1971, would have ended on September 15, 1974, according to the service department, which service personnel records document only honorable service for that entire period.  

3.  The final other than honorable discharge on February 23, 1976, was given because of a period of AWOL of 269 days, noted on the DD Form 214 to be conduct triable by court-martial; and, neither compelling circumstances warranting the prolonged unauthorized absence nor insanity at the time of the commission of the offense.  


CONCLUSIONS OF LAW

1.  The appellant's active duty from September 16, 1971, to September 15, 1974, inclusive, was not dishonorable for VA purposes and is not a bar to VA benefits based on such period of service, including entitlement to health care benefits under Chapter 17.  38 U.S.C.A. § 101(2), (18) (West 2014); 38 C.F.R. §§ 3.12, 3.13 (2015). 
 
2.  The appellant's active duty from September 16, 1974, to February 23, 1976, ended with an other than honorable discharge due to a period of AWOL in excess of 180 days, and such period of service is dishonorable for VA purposes and is a bar to VA benefits based on such period of service. 38 U.S.C.A. §§ 101(2), 5303 (West 2014); 38 C.F.R. §§ 3.12, 3.13 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Although the appellant was not provided with formal notice, the Board finds that no prejudice has resulted.  In this regard, the December 2008 notification of the rating and administrative decisions on appeal provided the appellant with actual knowledge of the reasons his claim was denied, the evidence relied upon, and the type of evidence needed to substantiate his claim.  The December 2009 statement of the case and June 2015 supplemental statement of the case furnished notice of the additional evidence considered, and the reasons that the claim continued to be denied.  The November 2013 Board remand provided further explanation of what evidence was needed to substantiate the claim, and solicited such evidence.  Throughout the appeal, the appellant has demonstrate actual knowledge of the type of information needed to substantiate his claim.  He has been afforded a meaningful opportunity to participate effectively in the processing of his claim, and neither he nor his representative has argued that he was prejudiced by any notice failure, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Therefore, the Board finds that the notice requirements have been met.  

When conducting a hearing, a VLJ must (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  Here, at the appellant's Board hearing, the issue on appeal was clearly identified, and the undersigned VLJ sought to identify any pertinent evidence not currently associated with the claims folder.  The issue on appeal was subsequently remanded by the Board to obtain and develop such additional evidence.

VA also has a duty to assist the appellant by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Service treatment and personnel records are on file.  Records of an in-service hospitalization in a private hospital have been obtained, as have all post-service treatment records adequately identified by the appellant.  Social Security Administration (SSA) records were obtained as well.  

The duty to assist includes, when appropriate, the duty to obtain a medical examination and/or opinion.  Pursuant to the Board remand, the appellant was afforded a VA examination in September 2014.  The appellant subsequently sent an email to the RO, stating that he received a certified record describing inappropriate behavior during the examination.  He indicated that he had not intended to threaten or intimidate the examiner.  A review of the examination report reveals that the examiner was able to complete the examination and prepare the opinion requested by the remand.  The examiner described the appellant's behavior in a dispassionate manner, and there is no indication that his behavior negatively influenced her opinion.  The examination, in conjunction with the other evidence of record, describes the disability in sufficient detail, and contains a sufficiently reasoned opinion, for the Board to make an informed decision. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Pursuant to the Board remand, SSA records, personnel records, and records from LifeSkills, Inc, where the appellant received treatment from S.M., M.D., were also obtained.  Sufficient information was received for the Board to render a decision as to the periods of service under VA law; therefore, it is not necessary to obtain further information from the service department concerning that matter.  Thus, there has been substantial compliance with the remand development orders.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  All necessary notification and development has been accomplished, and no further notice or assistance is required to fulfill VA's obligations concerning the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

The appellant served on active duty from September 1971 to February 1976, at which time he received a discharge under conditions other than honorable.  The law provides that in order to be considered a "veteran" for the purpose of qualifying for VA benefits, a former serviceman must have had active duty and been discharged or released therefrom under conditions "other than dishonorable."  38 U.S.C.A. § 101(2).  Entitlement to compensation and most other VA benefits is barred if claimed with reference to a period of service which is found to be dishonorable for VA purposes.  See 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12.  Therefore, VA must decide whether the appellant's "other than honorable" discharge, issued by the service department, is dishonorable for VA purposes. 

Effect of Discharge and Reenlistment

As a threshold matter, it must also be determined whether the appellant's entire period of active duty was under conditions other than honorable.  In this regard, service personnel records document that the appellant initially enlisted effective September 16, 1971 for a period of 3 years, with an expiration of the term of service (ETS) of September 15, 1974.  Before this term of service expired, in June 1973, he was discharged for the purpose of immediate reenlistment for a period of 4 years, to terminate in June 1977.  

As applicable to service during the Vietnam era, a discharge to reenlist is a conditional discharge if it was issued prior to the date the person was eligible for discharge.  38 C.F.R. § 3.13(a).  In such circumstances, the entire period of service constitutes one period of service and entitlement is to be determined by the character of the final termination of such period of active service.  38 C.F.R. § 3.13(b).  The January 1978 Board decision, as well as the RO administrative decisions, determined that the appellant's entire period of service constituted a single period, because he was not eligible for an unconditional discharge at the time of his discharge and reenlistment in June 1973.

However, subsequent to the January 1978 Board decision, the law and regulation were amended to provide that a person shall be considered to have been unconditionally discharged or released from active military, naval or air service when (1) the person served in the active military, naval or air service for the period of time the person was obligated to serve at the time of entry into service; (2) the person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (3) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.13(c); 43 FR 15152 (April 11, 1978).  In such cases, VA benefits may be granted based on the period of initial obligation.  Id.   

The appellant's original obligation of service terminated in September 1974.  He fulfilled his initial obligation of service, but was not discharged at that time due to the intervening reenlistment in June 1973.  He thereby he meets the first two criteria.  As to the third criterion, at the time of his original ETS, in September 1974, his service personnel records, including performance appraisals, disclosed no disciplinary infractions or any other indication that his service was less than honorable at that time.  Documents prepared in connection with his discharge did not note any offense other than lengthy period of absence commencing in April 1975.  The evidence of record is sufficient for the Board to reach a decision as to this matter.  See 38 C.F.R. § 3.203.  

The Board finds that the appellant's period of service from September 16, 1971, to September 15, 1974, was not dishonorable and is not a bar to VA benefits based on such period of service.  As such, the appellant is a "veteran" for VA purposes based on that period of service.  38 U.S.C.A. § 101(2).  He is also entitlement to health care benefits under Chapter 17 based on that service.


Character of Discharge

Concerning the remaining period, from September 16, 1974, to February 23, 1976, such period ended with an other than honorable discharge, and it must be determined whether this period of service was dishonorable for VA purposes.  

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars and regulatory bars.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12.  As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days, unless such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c).  

Regulatory bars to VA monetary benefits include acceptance of an undesirable discharge to escape trial by general court-martial, and willful and persistent misconduct.  38 C.F.R. § 3.12(d).  

If it is established to the satisfaction of the Secretary that, at the time of the commission of an offense leading to a person's court-martial, discharge, or resignation, that person was insane, such person shall not be precluded from benefits under laws administered by the Secretary based upon the period of service from which such person was separated.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12.  

Although the DD Form 214 listed "conduct triable by court-martial" in the "remarks" section, there is no evidence that the appellant was discharged in lieu of a general court-martial.  Additionally, although according to the Veteran's in-service statement, he was a "pacifist" who felt he could no longer support the Army's cause by remaining in the military, he was never established as a conscientious objector.  As to willful and persistent misconduct, a discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  38 C.F.R. § 3.12(d) (2014).  Nevertheless, offenses that interfere with one's military duties or preclude their performance (such as AWOL) are not minor.  See Stringham v. Brown, 8 Vet. App. 445, 448 (1995); Cropper v. Brown, 6 Vet. App. 450, 452-453 (1994).  Clearly, an unauthorized absence of 269 days precluded performance of military duties, and was not minor; indeed, it constitutes a statutory bar to VA benefits.

Although the reason for separation section on the DD Form 214 was left blank, it is clear from that document as well as other service personnel records, that underlying basis for the appellant's undesirable discharge was his period of unauthorized absence from April 18, 1975, to January 11, 1976.  This period of 269 days of AWOL is a statutory bar under 38 U.S.C.A. §  5303(a), which may only be overcome by compelling circumstances warranting the prolonged unauthorized absence, or insanity at the time of the commission of the offense, and the remainder of the decision will focus on these elements.  

	AWOL-Factual Background

Service department records show that the appellant departed his unit for 27 days of leave on March 4, 1975.  He was subsequently granted a leave extension of 10 days, but was reported AWOL on April 18, 1975.  He was dropped from unit rolls on May 17, 1975.  

The appellant was hospitalized in the University of Kentucky Medical Center from October 25, 2975, to November 4, 1975, for psychiatric treatment.  Records pertaining to that hospitalization show that he was experiencing marital problems at that time.  According to a nurse's social history obtained on the day of admission, he claimed to have had suicidal ideation for the past couple of days, due to separation from his wife, running from the Army, and heavy marijuana use.  According to the discharge summary, as well as accompanying treatment notes, he reported a history that 3 weeks prior to admission his wife had asked him for a divorce, terminating a 5-1/2 year marriage characterized as "continually unhappy."  He was in the military and had been sent to Germany, which neither he nor his wife liked.  In February 1975, his wife had said she was going home and wished that he would leave with her.  Reportedly, he took leave and then attempted to stay in the United States by becoming conscientious objector or due to the health of his mother and sister-in-law.  These attempts failed and he went AWOL.  

The appellant said he and his wife had gone to his wife's family in Colorado, but had had to leave, because the father-in-law felt that the law was after him.  They eventually found jobs, but the marriage had become less and less stable, and 3 weeks preceding admission, his wife had commenced an affair.  At that point, he had threatened homicide and suicide.  

On mental status examination, the patient had a neat appearance, relaxed posture, and an alert facial expression.  Several times he was on the verge of tears.  His speech was articulate, without latency or push.  His thought was spontaneous and of normal speed, and was logical.  Thought content revealed no psychotic symptoms.  His affect was appropriate although occasionally on the verge of tears when speaking of his separation from his wife. Cognitive functions were intact.

A report of a Minnesota Multiphasic Personality Inventory (MMPI) obtained during the hospitalization yielded a clinical picture of pseudoneurotic schizophrenia.  There were signs of severe depression as well as strong feelings of inadequacy and inferiority.  His present state of decompensation was probably best explained as resulting from a depressive reaction which had been overlaid on a premorbid borderline personality.  

According to an "Attending Note" dated October 27, 1975, after discussion with another physician and interview of the appellant, the attending psychiatrist wrote that the appellant was a personable young man who did not seem especially angry or depressed.  He talked about his homicidal thoughts in a blasé way, and when pressed, said he did not think he could really carry them out.  He seemed unworried about his status with the Army, and thought he was off the hook because his name was not on the wanted warrant list with the police.  The impression was personality disorder, with antisocial, hysterical, and immature traits; marital maladjustment; and suicidal/ homicidal ideation secondary to these two.  

During the hospitalization, the appellant admitted that he was not really serious about intending to harm anyone; it was just that he was very upset about his circumstances.  He responded to ward milieu, individual and group psychotherapy and occupational therapy.  At discharge he seemed much more calm and had gained insight into his problems, and he had become much more sociable.  He was discharged in stable condition with a final diagnosis of adjustment reaction to adult life.  He was suicidal or homicidal, and was thought to be ready to return to work, and could probably do quite well.  He was to be followed as an outpatient, but no medications were prescribed.  

Service personnel records include an FBI report, stating that the appellant surrendered himself to Fort Knox as a direct result of FBI investigation.  During the proceedings for discharge, a separation examination was conducted in January 1976, which noted that the appellant was currently receiving outpatient psychiatric treatment for an adjustment problem.  A report of psychiatric evaluation dated in February 1976 certified that the appellant had been examined on January 26, 1976, at the Mental Hygiene Consultation Service at Fort Knox, Kentucky.  He was found to be mentally responsible, able to distinguish right from wrong, and to adhere to the right, and had the mental capacity to understand and participate in bord proceedings.  There was no evidence of underlying, previously unrecognized, medically disqualifying emotional illness.  

A signed statement from the appellant included in his personnel records shows that he requested to be discharged for the good of the Army.  However, a signed statement of a veteran relating to the origin, or incurrence of any disease or injury made in service, if against his or her own interest, is of no force and effect if other data does not establish the fact.  38 C.F.R. § 3.304(b)(3).  While it is not clear this provision applies in this case, out of an abundance of caution, the Board will not consider that statement, except to note that it states that after he was sent to Germany, he did not work in the hospital at any time, and instead of doing a useful, meaningful job, he was given busy work and experienced a great deal of harassment.    

In June 1976, a deposition was obtained from a JAG officer who was a chief of a military justice unit.  He described the different types of courts martial, and opined that in the appellant's case, he would not likely have been prosecuted in a general court-martial.  He stated that he had seen situations where individuals had been restored to duty after long periods of AWOL, if they had unusual mitigating circumstances.

At an RO hearing in July 1976, the appellant testified that he had initially returned to the United States to be with his wife's family because her sister had sustained severe injuries in an accident.  After attempting to get reassigned to the U.S., and, as a last resort, to obtain conscientious objector status he went AWOL.  

A June 1980 letter was received from the Director of Inpatient Psychiatry at the University of Kentucky Medical Center, who had been the attending psychiatrist at the time of the appellant's hospitalization from October 25, 1975, to November 4, 1975.  He reiterated much of what is contained in the records of that hospitalization.  He stated that the identified problems were drug abuse, marital discord, and depression.  The drug abuse consisted of smoking hashish and marijuana excessively in the last year, and occasional use of valium or excessive alcohol.  Concerning marital discord, it was noted that during the previous 2-1/2 weeks, his wife had had a liaison with another man which was instrumental in precipitating his suicidal and homicidal ideation.  The appellant stated he had gone AWOL because he had not been accepted as a conscientious objector and because of his mother's poor health.  At discharge he seemed much more calm and had gained considerable insight into his problems.

S. M., M.D., a psychiatrist, wrote, in May 2007, that he had treated the appellant since September 2005 for schizoaffective disorder - bipolar type, with psychosis (paranoia), some features of posttraumatic stress disorder, and cannabis abuse.  Dr. S.M. stated that the appellant had related that he had done very well for years in service, but the strained relationships he had with other enlisted men, because he did not use illicit drugs at the time, combined with a new assignment in Germany which entailed non-medical busy work duty, stressed him to the point of mental decompensation, his first break.  During the 6 to 8 months he was in Germany before he uncharacteristically went AWOL, he did not have any meaningful work to offset the alienation and hostility he experienced from the other enlisted men.  Noting the MMPI profile dated in October 1975 indicative of "pseudoneurotic schizophrenia," Dr. S.M. opined that the appellant should have received an honorable discharge under medical conditions.  

Records of Dr. S.M.'s treatment beginning in September 2005 reflect that the appellant stated he had recently reviewed paperwork from a 1975 hospitalization that showed as diagnosis of schizophrenia.  He also reported that he had gone AWOL while in the Army; otherwise, no specific history related to the military was noted.  He did note a history of problems as a child.  Other records of evaluations, including for SSA purposes, did not provide any new information concerning his time in service.  

In November 2007, the Army Board for Correction of Military Records denied the appellant's application for an upgraded discharge.

In May 2013 the appellant testified at a Travel Board hearing before the undersigned.  He stated that he became a highly skilled surgical technician, intending to stay in the Army, but when he was transferred to Germany, where was no work in his specialty, and a great deal of drug use.  He stated that he tried to just stay in his room at night and read the Bible, but he began feeling threatened, and in early 1975 began drinking and smoking hashish, because he felt he would be killed otherwise.  He felt that people who were running the drug market were ruling the post, and there was a lot of violence.  He felt pressured to begin using drugs because he was suspected of being an undercover agent if he abstained.  He said that another individual in Germany was stabbed just after being released from prison.  He went AWOL but did not get a job until close to the end of the AWOL period.  Prior to that, he was drinking and doing drugs, and trying to forget everything that was going on.  He indicated that he was misled into believing that his discharge would entitle him to VA benefits.  

He testified that he attempted to turn himself in a couple of months after he went AWOL, but the defense counsel he spoke with told him that he would be reduced in rank, have forfeiture of all pay, most likely go to the stockade, and have no future chance of promotion or advancement in his career.  He said this individual told him to get himself together before he surrendered, so he remained AWOL.  He stated that he was lying low in Colorado for 6 months after he went AWOL, and the military continued to pay him during that time.  After the checks stopped, he went to Kentucky, and obtained a job as a certified technician.  He said that his wife ended up having an affair with one of the guys he worked with and that's when he broke and had himself committed.  He said he turned himself into military authorities shortly after his psychiatric discharge.  

In September 2014, a VA examination was performed, with a resulting detailed, lengthy report.  The appellant's history was reported in great detail.  He described how rewarding he found the military prior to his transfer to Germany.  The appellant said that once he got to Germany, he found out that Afghanistan and the Middle East were providing opium and hashish.  He recalled that drugs were being sent back "in body bags" from Vietnam, and that Germany had become the black market.  The appellant said that soldiers "started hating each other and ourselves, and were killing each other."  The appellant felt threatened and heard about another soldier who was stabbed 3 times.  The appellant also felt that he saw open racial tensions and discrimination.  The appellant said that he found out, after he refused hashish, that he would be killed one night. The appellant said that his soldiers then told him that he should go AWOL, because they knew he would be killed.  

The appellant continued in Germany until he was sent home on emergency leave because his sister-in-law lost her leg in an accident.  His wife was also unhappy so the appellant wanted to return home.  The appellant said that once he got home, he was able to request and obtain excess leave.  He then tried to get a compassionate discharge.  The appellant said that he was then told to return to his duty station. He said that he began thinking about the man who had been stabbed 3 times, and determined that he was "in an insane situation and would not return."  He stated that he went to Fort Carson to see the judge advocate general (JAG) officer.  They advised him that he would lose rank, forfeit pay, and receive no further promotions.  He reported that the judge actually told him that he was not ready to turn himself in, and that his advice was to leave, go to Denver, and "run over the MP on your way out if you have to."  

The appellant said that he then decided to return to Kentucky, and described the incident of infidelity that prompted his hospitalization in October 1975.  He was unable to specify any particular symptoms that he may have been experiencing, but simply stated that "my whole world had fallen apart," and referred the examiner to the record.  He said that "I was a pacifist at that point, but I'm no longer a pacifist."  After turning himself in, he reported that charges were read, and he said that he felt he could not disagree but that "facts were facts."  He said they asked him to take a chapter 10 discharge, that would be characterized as undesirable. He recalled that he thought he served honorably all the way up until he was put in an "intolerable position." He recalled being sent to mental hygiene, who he says told him that he would get an upgraded discharge but that he would have to wait in the stockade  He recalls they told him "you're a basket case" and that they did not think it was a good idea for him to go to the stockade due to potential impact on him.  They told him he would be under a "to be determined" discharge.  The appellant said that after he was discharged from the military, he went to the VA at Louisville to get school benefits, and was told that he was not eligible to receive any benefits, which was a surprise to him.  The appellant became upset, stating that "in the military we were healers" and he then threw down his oxygen cannula, but was eventually able to resume the interview.  He described his post-service history, stating he had not been employed since 2002.  

The examiner also reported MMPI and mental status examination findings, and concluded that appellant was less likely as not insane at the time that he committed events that led to his discharge from the military (his absenteeism), as per the definition given in the VA regulations.  His own statements showed that he was absent from the military due to his own volition and careful planning based on rational statements, including personal problems at home, and inability to be reassigned due to what he labeled as harassment.  There was no evidence that he was suffering from a disease or condition which would be associated with a prolonged deviation from his normal method of behavior, such as a dissociative or fugue state, in service.  There was no evidence that the appellant was experiencing a psychotic break in the military---he was diagnosed with a borderline personality disorder with an overlay of depressive symptoms, marital problems, and substance abuse while in the psychiatric hospital in 1975.  There was no evidence in the file that he was interfering with the peace of society, or that he had departed from the accepted standards of the community to which by birth and education he belonged; he was employed and living with his wife and denied other legal problems.  Discharge documents characterize the appellant's difficulties as adjustment reaction.  There was no evidence to suggest that the appellant was insane at the time of committed events that since led to his discharge.

	AWOL-Analysis 

As noted above, the appellant's discharge is considered dishonorable unless there were compelling circumstances warranting the prolonged unauthorized absence, or insanity at the time of the commission of the offense.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

As a separate matter, the Board must determine whether lay evidence is credible, and factors such as possible bias, conflicting statements, and the absence of contemporaneous medical evidence may be weighed against the lay evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed Cir. 2006); see also Washington v. Nicholson, 19 Vet.App. 362, 367-68 (2005) (Board has duty to determine the credibility and probative weight of the evidence); Smith v. Derwinski, 1 Vet.App. 235, 237 (1991) ("Credibility is determined by the fact finder.").  Although an appellant's testimony cannot be rejected simply because it was not reported contemporaneously to service, or noted in the service medical records, the Board still must determine whether lay evidence is credible, in light of factors such as possible bias or conflicting statements, and the absence of contemporaneous medical evidence is a factor that may be weighed against the lay evidence of record.  See Buchanan, at 1337.

		Compelling Circumstances

Regarding compelling circumstances, the factors to be considered in determining whether there are compelling circumstances are, first, the length and character of service exclusive of the period of prolonged AWOL.  Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the Nation.  Second, the reasons for going AWOL, including family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level and judgmental maturity.  Consideration should be given to how the situation appeared to the person himself or herself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.  A third reason is if a valid legal defense exists for the absence which would have precluded a conviction for AWOL. Compelling circumstances could occur as a matter of law if the absence could not validly be charged as, or lead to a conviction of, an offense under the Uniform Code of Military Justice.  For purposes of this paragraph the defense must go directly to the substantive issue of absence rather than to procedures, technicalities or formalities.  38 C.F.R. § 3.12(c)(6).   

Although the appellant's other service appears to have been honest and faithful, there were no particular circumstances of merit that would counteract his nearly nine (9) months of AWOL.  He did not, for example, serve in combat.  The only hardship or suffering resulting from service circumstances reported contemporaneously appears to have been boredom and dislike of his assignment overseas in Germany.  He was 24 years old.  At the time of the hospitalization in October 1975, while he was AWOL, he reported heavy marijuana use over the preceding year.  He did not, however, refer to any fears for his life or safety as having precipitated his drug use.  In an undated, signed statement, requesting discharge, he reported "harassment" in Germany, but did not provide any specifics.  Since he was in the U.S. at that time, attempting to obtain a discharge, it would have been in his best interests to have reported the fears for his life that he related many years later.  Even if he had some fear of reprisal if the individuals were prosecuted as a result of his statements, he also failed to mention any fears for his life during the October to November 1975 hospitalization.  For example, he described a year's history of drug abuse, but did not suggest that the drug abuse had been precipitated by any sort of pressure when he was in Germany, let alone due to a fear for his life.  Those records are highly probative as to his state of mind at that time, because he appeared quite candid in his statements, which were at times to his detriment.  Moreover, they were obtained in a therapeutic context.  

For these reasons, the Board finds that the appellant's statements concerning his fears for his life in Germany made many years after service are not credible.  It is clear that he disliked his situation in Germany, and so did his wife, but his marital problems had existed since the marriage over 5 years earlier.  His marital problems did not reach a crisis point, which could possibly have justified a period of AWOL until about October 1975, and he had already been AWOL for approximately 6 months by then.  Moreover, after a short hospitalization, he was discharged able to return to work.  As observed during the October 1975 hospitalization, he appeared quite blasé about his AWOL status, and appeared to believe that he could just ignore it.  He did not, in fact, turn himself in on his own volition, but was found by the FBI.  His account of an earlier attempt to turn himself in seems exaggerated at best, and, in any event, is not a compelling circumstance.  He was 24 years old, young but of fully adult status in all areas for three years, a high school graduate, and there was nothing in his cultural background or judgmental maturity that would have compelled his period of AWOL.  While his initial period of leave may have been prompted by a family emergency, i.e., his sister-in-law's injury, the subsequent AWOL was not justified by this emergency.  Indeed, it appears that once he went AWOL, his presence was not desired by his wife's family.  Therefore, compelling circumstances were not present.  

		Insanity

With respect to whether the appellant was insane at the time he committed the offense, he asserts that had his psychiatric status been properly evaluated at time of discharge, they would have found that he was insane.  He avers that his prolonged AWOL as a serviceman who was intending to be career military and establish a career in the medical field was not the action of a sane man.  

VA Regulation defines an insane person as one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  The phrase "due to disease" applies to all three circumstances provided in § 3.354(a).  See Zang v. Brown, 8 Vet. App. 246, 253 (1995).  

A determination as to whether an individual was insane at the time he committed an offense leading to his court-martial, discharge or resignation will be based on all the evidence procurable relating to the period involved.  38 C.F.R. § 3.354(b) (2015).  Furthermore, VA's determination as to whether an individual was insane must be based on application of the definition found at 38 C.F.R. § 3.354(a) and not such elements as whether the individual was able to discern the effects of his behavior and whether any disease placed his mental capacity beyond his control, or other definitions common to other areas of law.  Gardner v. Shinseki, 22 Vet. App. 415, 425 (2009).  

The Board notes that the appellant did suffer from a mental illness in service, for which he was hospitalized from October to November 1975.  However, he had already been AWOL for 6 months by then, and his symptoms as reported at that time were of a month or less duration.  Moreover, although an MMPI during that hospitalization found "pseudoneurotic schizophrenia," the final diagnosis was an adjustment reaction.  Additionally, there was no psychotic symptomatology noted during the hospitalization, or elsewhere during service.  It is also important to note that mental illness is not identical to insanity.  Beck v. West, 13 Vet. App. 535, 539 (2000).  

A psychiatric evaluation in January 1976 did not find the appellant to be insane, but did not address the criteria set forth in 38 C.F.R. § 3.354.  However, the examiner, in September 2014, concluded that the appellant was not insane at the time of his offense (AWOL) in a lengthy and detailed report.  She stated that his own statements showed that the AWOL was volitional and rational.  There was no evidence that he was suffering from a disease or condition which would be associated with a prolonged deviation from his normal method of behavior in service.  There was no evidence that the appellant was experiencing a psychotic break in the military---he was diagnosed with a borderline personality disorder with an overlay of depressive symptoms, marital problems, and substance abuse while in the psychiatric hospital in 1975.  There was no evidence in the file that he was interfering with the peace of society, or that he had departed from the accepted standards of the community to which by birth and education he belonged; he was employed and living with his wife and denied other legal problems.  

In contrast, there is no competent evidence that the appellant was insane at the time he committed his AWOL.  In this regard, while the appellant may report his symptoms, the criteria for insanity set forth in 38 C.F.R. § 3.354 require medical evidence to establish.  His own allegation, that he must have been insane to have gone AWOL given his excellent record until that point, is not sufficient to establish insanity.  In this regard, to the extent that it may represent deviation from his prior behavior, it is not shown to have resulted from disease.  He did not interfere with the peace of society, but instead checked himself into a hospital when he felt homicidal and suicidal ideation following his marital crisis.  He even got a job.  Although Dr. S.M. concluded, in 2007, that he should have received a medical discharge, as noted above, mental illness is not the same as insanity.  There is, in sum, no credible, competent evidence of insanity at the time of the appellant's AWOL.  

The Board must consider his conduct at the time of the offense, not his psychiatric problems experienced after service.  Based on all the evidence, the Board concludes that the period of active duty from September 16, 1974, to February 23, 1977, ended with an other than honorable discharge due to a period of AWOL of 269 days, and there were no compelling circumstances warranting the prolonged absence, nor was he insane at the time of the commission of the offense; therefore, such period of service is dishonorable for VA purposes and is a bar to VA benefits based on such period of service.


ORDER

The appellant's active duty from September 16, 1971, to September 15, 1974, was not dishonorable for VA purposes and is not a bar to VA benefits based on such period of service; to that extent, the appeal is granted. 

The appellant's active duty from September 16, 1974, to February 23, 1976, was dishonorable for VA purposes and is a bar to VA benefits based on such period of service; to that extent, the appeal is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


